Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s communication filed on 2/22/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hsu on 3/1/2022.The application has been amended as follows: 

In claim 1, last line after “substrate” add --------- ,wherein the first buffer layer comprises a plurality of first sub-layers, the aluminum content of each of the first sub-layers is constant, and the aluminum content of the first sub-layers are different from each other and gradually decrease in the direction away from the substrate,
wherein the second buffer layer comprises a plurality of second sub-layers, the aluminum content of each of the second sub-layers is constant, and the aluminum content of the second sub-layers are different from each other, and 
wherein the semiconductor-based layer comprises: a first semiconductor layer disposed on the second buffer layer; a second semiconductor layer disposed on the first semiconductor layer; and a light-emitting layer disposed between the first semiconductor layer and the second semiconductor layer.
 Cancel claim 4
In claim 5, line 1 replace “4” with –1--

 In claim 12 , line 1 replace “11” with ---1---
 Cancel claim 13
 In claim 14 , line 1 replace “13” with ---1----
In claim 15, line 1 replace “13” with –1----
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust” A semiconductor structure comprising, wherein the first buffer layer comprises aluminum, an aluminum content of the first buffer layer gradually decreases in a direction away from the substrate, the second buffer layer comprises aluminum, and an aluminum content of the second buffer layer gradually increases in the direction away from the substrate. Wherein the first buffer layer comprises a plurality of first sub-layers, the aluminum content of each of the first sub-layers is constant, and the aluminum content of the first sub-layers are different from each other and gradually decrease in the direction away from the substrate,
wherein the second buffer layer comprises a plurality of second sub-layers, the aluminum content of each of the second sub-layers is constant, and the aluminum content of the second sub-layers are different from each other, and 
wherein the semiconductor-based layer comprises: a first semiconductor layer disposed on the second buffer layer; a second semiconductor layer disposed on the first semiconductor layer; and a light-emitting layer disposed between the first semiconductor layer and the second semiconductor layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816